Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   
Claim 15 is allowed because the prior art of record does not show or suggest a filter device having a backflush device being displaceable along an inside of a first filter insert by a hollow drive shaft and having first and second flushing nozzles located within the first filter insert, the first and second flushing nozzles being adjacent one another and having first and second longitudinal slots, respectively, extending in an axial direction of the hollow drive shaft and being offset in the axial direction and in a transverse direction to the axial direction by a distance unequal to zero, the first longitudinal slot overlapping and being open to a respective one of first set of fluid passages while the second longitudinal slot overlaps and is constricted by a respective one of second wall parts, the second longitudinal slot overlapping and being open to a respective one of the second set of fluid passages while the first longitudinal slot overlaps and is constricted by a respective one of the first wall parts, in combination with the remaining limitations in the claim.  Applicant’s arguments (see pages 9-10 of applicant’s remarks) are persuasive.  Cartarius et al. (US2017/0128860) teaches a backflush device 60 displaceable along an inside of a filter insert by a shaft 61 including longitudinal slots 67 axially aligned, as shown in Fig. 4; however, lacks the longitudinal slots being 
Claims 16-29 are allowed due to their dependency on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778